Exhibit 10.1

Execution Version

 

 

 

COMMON STOCK SUBSCRIPTION AGREEMENT

by and among

GOODRICH PETROLEUM CORPORATION

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

  

Section 1.1

  Definitions      1   

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

  

Section 2.1

  Sale and Purchase      5   

Section 2.2

  Closing      5   

Section 2.3

  Mutual Conditions      6   

Section 2.4

  Each Purchaser’s Conditions      6   

Section 2.5

  Company’s Conditions      6   

Section 2.6

  Deliveries by the Company      7   

Section 2.7

  Purchaser Deliveries      7   

Section 2.8

  Independent Nature of Purchasers’ Obligations and Rights      8   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

  

Section 3.1

  Existence      8   

Section 3.2

  Capitalization      8   

Section 3.3

  Subsidiary      9   

Section 3.4

  No Conflict      9   

Section 3.5

  Authority      9   

Section 3.6

  Approvals      10   

Section 3.7

  Compliance with Laws      10   

Section 3.8

  Periodic Reports      10   

Section 3.9

  Internal Accounting Controls      11   

Section 3.10

  Litigation      11   

Section 3.11

  No Material Adverse Effect      11   

Section 3.12

  Certain Fees      11   

Section 3.13

  No Side Agreements      12   

Section 3.14

  No General Solicitation; No Advertising      12   

Section 3.15

  No Registration Required      12   

Section 3.16

  No Integration      12   

Section 3.17

  Investment Company Status      12   

Section 3.18

  Environmental Matters      12   

Section 3.19

  Properties; Titles, Etc      13   

Section 3.20

  Maintenance of Properties      14   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

  

Section 4.1

  Existence      14   

Section 4.2

  Authorization, Enforceability      15   

Section 4.3

  No Breach      15   

Section 4.4

  Certain Fees      15   

Section 4.5

  No Side Agreements      15   

Section 4.6

  Investment      15   

Section 4.7

  Nature of Purchaser      16   

Section 4.8

  Restricted Securities      16   

Section 4.9

  Reliance Upon such Purchaser’s Representations and Warranties      16   

Section 4.10

  Short Selling      17   

Section 4.11

  Legend; Restrictive Notation      17   

Section 4.12

  Ownership of Securities      17   

Section 4.13

  Company Information      17   

ARTICLE V

 

COVENANTS

  

Section 5.1

  Taking of Necessary Action      17   

Section 5.2

  Non-Public Information      18   

Section 5.3

  Use of Proceeds      18   

ARTICLE VI

 

INDEMNIFICATION

  

Section 6.1

  Indemnification by the Company      18   

Section 6.2

  Indemnification Procedure      18   

ARTICLE VII

 

MISCELLANEOUS

  

Section 7.1

  Interpretation and Survival of Provisions      19   

Section 7.2

  Survival of Provisions      20   

Section 7.3

  No Waiver; Modifications in Writing      20   

Section 7.4

  Binding Effect; Assignment      21   

Section 7.5

  Communications      21   

Section 7.6

  Removal of Legend      21   

Section 7.7

  Entire Agreement      22   

Section 7.8

  Governing Law      22   

Section 7.9

  Execution in Counterparts      23   

Section 7.10

  Termination      23   

Section 7.11

  Recapitalization, Exchanges, Etc      23   

 

ii



--------------------------------------------------------------------------------

Schedule A — List of Purchasers and Commitment Amounts

Schedule B — Notice and Contact Information

Schedule C — Subsidiary

 

iii



--------------------------------------------------------------------------------

COMMON STOCK SUBSCRIPTION AGREEMENT

This COMMON STOCK SUBSCRIPTION AGREEMENT, dated as of December 19, 2016 (this
“Agreement”), is by and among GOODRICH PETROLEUM CORPORATION, a Delaware
corporation (the “Company”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company’s
common stock, par value $0.01 per share (the “Common Shares”) in accordance with
the provisions of this Agreement; and

WHEREAS, the Company and the Purchasers will enter into a registration rights
agreement (the “Registration Rights Agreement”), pursuant to which the Company
will provide the Purchasers with certain registration rights with respect to the
Common Shares acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Common Share Price” means $11.00.

“Common Shares” has the meaning specified in the recitals.

“Common Stock” has the meaning specified in Section 3.2.



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory paragraph.

“Company Financial Statements” has the meaning specified in Section 3.9.

“Company Restricted Stock” means shares of the Company’s Common Stock subject to
vesting and granted pursuant to the Company Stock Plan.

“Company SEC Documents” has the meaning specified in Section 3.8.

“Company Stock Plan” means the Company’s Management Incentive Plan.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Company
or any Subsidiary is conducting, or at any time has conducted, business, or
where any Property of the Company or any Subsidiary is located, including, the
Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended,
the Comprehensive Environmental, Response, Compensation, and Liability Act of
1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Law, as amended, and other environmental
conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” has the meaning specified in Section 3.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” has the meaning specified in Section 3.9.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, the Subsidiary or any of their respective
Properties.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

2



--------------------------------------------------------------------------------

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Indemnified Party” has the meaning specified in Section 6.2.

“Indemnifying Party” has the meaning specified in Section 6.2.

“Indenture” means the indenture, dated as of October 12, 2016, by and among the
Company, the Subsidiary and Wilmington Trust, National Association, as Trustee
and Collateral Agent.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“Losses” has the meaning specified in Section 6.1.

“Material Adverse Effect” has the meaning specified in Section 3.1.

“Mortgaged Property” means any Property owned by the Company or the Subsidiary,
which is subject to the Liens existing and to exist under the terms of the
Security Documents (as defined in the Indenture).

 

3



--------------------------------------------------------------------------------

“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves.

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.

“OTC” means the OTC Markets Group Inc.

“Outside Date” has the meaning specified in Section 7.10(b).

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of October 28, 2016, between the Company and the
Placement Agent.

“Placement Agent” means Johnson Rice & Company L.L.C.

“Preferred Stock” has the meaning specified in Section 3.2.

“Press Release” has the meaning specified in Section 5.2.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proved Oil and Gas Properties” means Oil and Gas Properties containing Proved
Reserves.

“Proved Reserves” means reserves that, in accordance with Petroleum Industry
Standards, are classified as both “Proved Reserves” and one of the following:
(a) “Developed Producing Reserves”; (b) “Developed Non-Producing Reserves”; or
(c) “Undeveloped Reserves”.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

“Purchased Shares” means, with respect to a particular Purchaser, the number of
Common Shares equal to the aggregate Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” set forth on
Schedule A hereto divided by the Common Share Price.

 

4



--------------------------------------------------------------------------------

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Representatives” of any Person means the Affiliates of such Person and the
officers, directors, managers, employees, agents, counsel, accountants,
investment bankers, investment advisers and other representatives of such Person
and its Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” has the meaning specified in Section 3.1.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1    Sale and Purchase. Subject to the terms and conditions hereof,
the Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Common Share Price for each Purchased Share.

Section 2.2    Closing. Pursuant to the terms of this Agreement, the
consummation of the purchase and sale of the Purchased Shares hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin, Suite 2500, Houston, Texas 77002 at 9:00 a.m. (Central Time) on
December 22, 2016 or at such other time as the Company and Purchasers
representing a majority of the aggregate Purchase Prices determine (the date of
such closing, the “Closing Date”). The parties agree that the Closing may occur
via delivery of facsimiles or photocopies of the Operative Documents and the
closing deliverables contemplated hereby and thereby. Unless otherwise provided
herein, all proceedings to be taken and all documents to be executed and
delivered by all parties at the Closing will be deemed to have been taken and
executed simultaneously, and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken.

 

5



--------------------------------------------------------------------------------

Section 2.3    Mutual Conditions. The obligation of each of the Company and the
Purchasers to consummate the purchase and issuance and sale of the Purchased
Shares shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any or all of which may be waived by either
the Company or the Purchasers on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):

(i)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and

(ii)    there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

Section 2.4    Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares, in whole or in part, to the
extent permitted by applicable Law):

(a)    the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;

(b)    (i) the representations and warranties of the Company (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Company shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only); and

(c)    the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company’s closing deliveries described in
Section 2.6.

Section 2.5    Company’s Conditions. The obligation of the Company to consummate
the issuance and sale of the Purchased Shares to each Purchaser shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions with respect to such Purchaser (any or all of which may be waived by
the Company in writing, in whole or in part, to the extent permitted by
applicable Law):

(a)    the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only);

 

6



--------------------------------------------------------------------------------

(b)    such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and

(c)    such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing such Purchaser’s closing deliveries described in
Section 2.7.

Section 2.6    Deliveries by the Company. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company will deliver (or cause
to be delivered) the following:

(a)    at the option of each Purchaser (which such option is exercisable by
notice to the Company at least two (2) days prior to the Closing Date), evidence
of the Purchased Shares credited to book-entry accounts maintained by the
Company’s transfer agent, bearing the legend or restrictive notation set forth
in Section 4.11, free and clear of any Liens, other than transfer restrictions
under applicable federal and state securities Laws;

(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that the Company is in good standing;

(c)    a cross receipt executed by the Company and delivered to such Purchaser
certifying that it has received the Purchase Price from such Purchaser as of the
Closing Date;

(d)    the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by the Company;

(e)    an opinion addressed to the Purchasers from Vinson & Elkins L.L.P., legal
counsel to the Company, dated as of the Closing, in the form and substance
attached hereto as Exhibit A; and

(f)    a certificate of the Secretary or Assistant Secretary of the Company,
certifying as to (1) the Certificate of Incorporation of the Company and the
Bylaws of the Company, (2) board resolutions authorizing the execution and
delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Shares and (3) the
incumbency of the officers authorized to execute the Operative Documents,
setting forth the name and title and bearing the signatures of such officers.

Section 2.7    Purchaser Deliveries. Upon the terms and subject to the
conditions of this Agreement, each Purchaser is delivering (or causing to be
delivered) the following:

(a)    the Purchase Price payable by such Purchaser in accordance with
Schedule A, by wire transfer of immediately available funds;

(b)    a Form W-9 executed by such Purchaser;

(c)    the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by such Purchaser; and

 

7



--------------------------------------------------------------------------------

(d)    a cross-receipt executed by such Purchaser and delivered to the Company
certifying that such Purchaser has received the Purchased Shares from the
Company on the Closing Date.

Section 2.8    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company and the Subsidiary represents and warrants to each Purchaser as
follows:

Section 3.1    Existence. The Company has been duly incorporated, is validly
existing and in good standing as a corporation under the Laws of the State of
Delaware and is duly qualified to do business and in good standing as a foreign
corporation in all other jurisdictions in which its ownership or lease of
Property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing would not, individually
and in the aggregate, reasonably be expected to have a material adverse effect
on (i) the condition (financial or otherwise), results of operations, Properties
or business of the Company or the transactions contemplated by this Agreement or
(ii) the Company’s ability to, in a timely manner, perform its obligations under
the Operative Documents or consummate the Offering (a “Material Adverse
Effect”). The Company has all power and authority necessary to own or hold its
Properties and to conduct the businesses in which it is engaged as described in
the Company SEC Documents. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiary listed on Schedule C hereto (the “Subsidiary”).

Section 3.2    Capitalization. The authorized capital stock of the Company
consists of (i) 10,000,000 shares of preferred stock, par value $1.00 per share
(“Preferred Stock”), and (ii) 75,000,000 shares of common stock, par value $0.01
per share (“Common Stock”). As of the close of business on December 16, 2016 and
for purposes of Section 16 of the Exchange Act, there were (i) 6,836,099 shares
of Common Stock outstanding, including 544,839 shares of Company Restricted
Stock, (ii) no shares of Preferred Stock outstanding, (iii) 2,499,999 shares
reserved for issuance upon the exercise of outstanding warrants at an exercise
price of $0.01 per share, (iv) 1,250,000 shares reserved for issuance upon the
exercise of warrants at an equity

 

8



--------------------------------------------------------------------------------

strike price of $230 million, and (v) 1,875,000 shares reserved for issuance
upon the conversion of the Company’s 13.50% Convertible Second Lien Senior
Secured Notes due 2019. Except as set forth in this Section 3.2 and other than
any phantom shares granted or to be granted under the Company’s Long Term
Incentive Plan, there are no outstanding: (i) options, warrants or other rights
to subscribe for, purchase or acquire from the Company any Common Stock or other
equity interests in the Company (“Equity Interests”); (ii) securities of the
Company convertible into or exchangeable or exercisable for Equity Interests,
voting debt or other voting securities of the Company; and (iii) options,
warrants, calls, rights (including preemptive rights), commitments or agreements
to which the Company is a party or by which it is bound in any case obligating
the Company to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, additional shares of
capital stock or any voting debt or other voting securities of the Company, or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement.

Section 3.3    Subsidiary. The Subsidiary has been duly formed and is existing
and in good standing under the Laws of the jurisdiction of its formation with
power and authority to own its Properties and conduct its business as described
in the Company SEC Documents; and the Subsidiary is duly qualified to do
business as a foreign corporation or other entity in good standing in all other
jurisdictions listed on Schedule C hereto in which its ownership or lease of
Property or the conduct of its business requires such qualification, except
where the failure to be duly qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
issued and outstanding limited liability company interests of the Subsidiary
have been duly authorized and validly issued; and the limited liability company
interests of the Subsidiary owned by the Company are owned free from Liens,
except for Liens pursuant to credit agreements, indentures and related security
agreements disclosed or referred to in the Company SEC Documents, or as
otherwise would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 3.4    No Conflict. The execution, delivery and performance of the
Operative Documents and the issuance and sale of the Purchased Shares will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any Lien upon any Property of the Company or the
Subsidiary, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or the Subsidiary is a party or by which the Company or the
Subsidiary is bound or to which any of the Property of the Company or the
Subsidiary is subject, (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational documents) of the Company or the
Subsidiary, or (iii) result in any violation of any Law, except, with respect to
clauses (i) and (iii), conflicts, breaches, defaults or violations that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.5    Authority. Each of the Operative Documents has been or will be
validly executed and delivered by the Company and, assuming due authorization,
execution and delivery by each Purchaser or its Affiliate, as applicable (if
either such Purchaser or its Affiliate is a party thereto), constitutes, or will
constitute, the legal, valid and binding obligations of the Company enforceable
in accordance with its terms, except as such enforceability may be limited by
(A) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether

 

9



--------------------------------------------------------------------------------

considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable Law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

(b)    The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable and none of the outstanding shares of capital stock of the Company
have been issued in violation of any preemptive or similar rights of any
security holder.

Section 3.6    Approvals. No consent, approval, authorization or order of, or
filing, registration or qualification with any Governmental Authority is
required for the consummation of the transactions contemplated by this
Agreement, except for (i) such as have been, or prior to the Closing Date, will
be, obtained or made, (ii) such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
Purchased Shares, each of which has been obtained and is in full force and
effect and (iii) for such consents that, if not obtained, have not or would not,
in the aggregate reasonably be expected to have a Material Adverse Effect.

Section 3.7    Compliance with Laws. Neither the Company nor the Subsidiary is
or since October 12, 2016 has been (i) in violation of its charter or by-laws
(or similar organizational documents), (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant, condition
or other obligation contained in any indenture, mortgage, deed of trust, loan
agreement, license or other agreement or instrument to which it is a party or by
which it is bound or to which any of its Property is subject or (iii) in
violation of any statute or any order, rule or regulation of any Governmental
Authority, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.8    Periodic Reports. All forms, registration statements, reports,
schedules and statements required to be filed by the Company under the Exchange
Act or the Securities Act since January 1, 2016 (all such documents, including
the exhibits thereto, prior to the date hereof, collectively the “Company SEC
Documents”) have been filed with the Commission. The Company SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent Company SEC Document) (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (b) complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) with respect to the
Company Financial Statements, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission) and (e) with

 

10



--------------------------------------------------------------------------------

respect to the Company Financial Statements, fairly present (subject in the case
of unaudited statements to normal and recurring audit adjustments) in all
material respects the financial condition, results of operations and cash flows
of the entities purported to be shown thereby, at the dates and for the periods
indicated.

Section 3.9    Internal Accounting Controls. There is and has been no failure on
the part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith applicable to the Company. The Company maintains a system of internal
controls, including, but not limited to, disclosure controls and procedures,
internal controls over accounting matters and financial reporting, an internal
audit function and legal and regulatory compliance controls that are sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since the date of the most recent balance sheet of
the Company and the Subsidiary reviewed or audited by Ernst & Young LLP, (i) the
Company has not been advised of or become aware of (A) any material weakness in
the design or operation of internal controls that could adversely affect the
ability of the Company or the Subsidiary to record, process, summarize and
report financial data, or any material weaknesses in internal controls, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and the Subsidiary; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

Section 3.10    Litigation. Except as described or disclosed in the Company SEC
Documents, there are no legal or governmental proceedings pending to which the
Company or the Subsidiary is a party or of which any Property of the Company or
the Subsidiary is the subject that would, in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the Company’s knowledge, no such
proceedings are threatened or contemplated by any Governmental Authority or
others.

Section 3.11    No Material Adverse Effect. Since September 30, 2016, no event
or circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

Section 3.12    Certain Fees. Other than as described in the Placement Agent
Engagement Letter, no fees or commissions are or will be payable by the Company
to brokers, finders, or investment bankers with respect to the sale of any of
the Purchased Shares or the consummation of the transaction contemplated by this
Agreement. The Company agrees that it will indemnify and hold harmless the
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Company in connection with the sale of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.13    No Side Agreements. There are no agreements by, among or between
the Company or any of its Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.14    No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

Section 3.15    No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Shares pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized Representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption.

Section 3.16    No Integration. Neither the Company nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act) that is or will be integrated with the sale
of the Purchased Shares in a manner that would require registration under the
Securities Act.

Section 3.17    Investment Company Status. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.18    Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (a) the Company and the Subsidiary and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws, (b) the Company and the Subsidiary have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and neither the Company nor the Subsidiary have received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied,
(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Company’s knowledge, threatened against the Company or the Subsidiary or
any of their respective Properties or as a result of any operations at such
Properties, (d) none of the Properties of the Company or the Subsidiary contain
or have contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv)

 

12



--------------------------------------------------------------------------------

hazardous waste management units as defined pursuant to RCRA or any comparable
state law; or (v) sites on or nominated for the National Priority List
promulgated pursuant to CERCLA or any state remedial priority list promulgated
or published pursuant to any comparable state law, (e) there has been no Release
or, to the Company’s knowledge, threatened Release, of Hazardous Materials at,
on, under or from the Company’s or the Subsidiary’s Properties, there are no
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under applicable Environmental Laws at such Properties and,
to the knowledge of the Company, none of such Properties are adversely affected
by any Release or threatened Release of a Hazardous Material originating or
emanating from any other real Property, (f) neither the Company nor the
Subsidiary has received any written notice asserting an alleged liability or
obligation under any applicable Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
Properties offsite the Company’s or the Subsidiary’s Properties and, to the
Company’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such written notice and
(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Company’s or the Subsidiary’s Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

Section 3.19    Properties; Titles, Etc. (a) The Company and the Subsidiary have
good and defensible title to the Proved Oil and Gas Properties evaluated in the
most recently prepared reserve report and good title to all their personal
Properties, in each case, free and clear of all Liens except Liens permitted by
the Indenture. On the date hereof all of the Proved Oil and Gas Properties of
the Company and the Subsidiary are Mortgaged Properties. After giving full
effect to any Permitted Liens (as defined in the Indenture), the Company and the
Subsidiary own the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently prepared reserve report, and the
ownership of such Properties shall not in any material respect obligate the
Company or any Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
prepared reserve report that is not offset by a corresponding proportionate
increase in the Company’s or such Subsidiary’s net revenue interest in such
Property, (b) all material leases and agreements necessary for the conduct of
the business of the Company and the Subsidiary are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, (c) the rights
and Properties presently owned, leased or licensed by the Company and the
Subsidiary including, without limitation, all easements and rights of way,
include all rights and Properties necessary to permit the Company and the
Subsidiary to conduct their businesses in all material respects in the same
manner as its business has been conducted prior to the date hereof, (d) all of
the Properties of the Company and the Subsidiary which are reasonably necessary
for the operation of their businesses are in good working condition and are
maintained in accordance with prudent business standards, (e) the Company and
the Subsidiary own, or are licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to their
businesses, and the use thereof by the Company or such Subsidiary does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the

 

13



--------------------------------------------------------------------------------

aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Company and the Subsidiary either own or have valid licenses or
other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in its businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbon Interests, with such exceptions as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 3.20    Maintenance of Properties. Except for such acts or failures to
act as, individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect, the Oil and Gas Properties of the Company and
the Subsidiary have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Company and the
Subsidiary. Specifically in connection with the foregoing, except for those as,
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect, (a) no Oil and Gas Property of the Company or the
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Company or the Subsidiary is deviated from
the vertical more than the maximum permitted by Governmental Requirements, and
such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties). All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Company or
the Subsidiary that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Company or the Subsidiary, in a
manner consistent with the Company’s or the Subsidiary’s past practices (other
than those the failure of which to maintain in accordance with this
Section 3.20, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

Section 4.1    Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its Properties
and to conduct its business as currently conducted.

 

14



--------------------------------------------------------------------------------

Section 4.2    Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under the Operative Documents and
to consummate the transactions contemplated thereby, and the execution, delivery
and performance by such Purchaser of the Operative Documents has been duly
authorized by all necessary action on the part of such Purchaser; and the
Operative Documents constitute the legal, valid and binding obligations of such
Purchaser, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.

Section 4.3    No Breach. The execution, delivery and performance of the
Operative Documents by such Purchaser and the consummation by such Purchaser of
the transactions contemplated hereby and thereby will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which such Purchaser is a
party or by which such Purchaser is bound or to which any of the Property of
such Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any Governmental Authority, except in the
cases of clauses (a) and (c), for such conflicts, breaches, violations or
defaults as would not prevent the consummation of the transactions contemplated
by the Operative Documents.

Section 4.4    Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Shares or the consummation of the transactions contemplated by this
Agreement.

Section 4.5    No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.6    Investment. The Purchased Shares are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Shares or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Shares under a registration
statement under the Securities Act and applicable state securities Laws or under
an exemption from such registration

 

15



--------------------------------------------------------------------------------

available thereunder (including, without limitation, if available, Rule 144
promulgated thereunder). If such Purchaser should in the future decide to
dispose of any of the Purchased Shares, the Purchaser understands and agrees
(a) that it may do so only in compliance with the Securities Act and applicable
state securities Law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.

Section 4.7    Nature of Purchaser.

(a)    Such Purchaser represents and warrants to the Company that, (i) it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Commission pursuant to the Securities Act and (ii) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Shares, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.

(b)    Such Purchaser or its Representatives have been furnished with materials
relating to the business, finances and operations of the Company and relating to
the offer and sale of the Purchased Shares that have been requested by such
Purchaser. Such Purchaser or its Representatives has been afforded the
opportunity to ask questions of the Company or its Representatives. Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Purchaser or its Representatives shall modify, amend or affect such
Purchaser’s right (i) to rely on the Company’s representations and warranties
contained in Article III above or (ii) to indemnification or any other remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in this Agreement.
Such Purchaser understands and acknowledges that its purchase of the Purchased
Shares involves a high degree of risk and uncertainty. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Purchased
Shares.

Section 4.8    Restricted Securities. Such Purchaser understands that the
Purchased Shares are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Purchaser represents that it is knowledgeable with respect to Rule 144 of
the Commission promulgated under the Securities Act.

Section 4.9    Reliance Upon such Purchaser’s Representations and Warranties.
Such Purchaser understands and acknowledges that the Purchased Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities Laws, and that the Company is
relying in part upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Agreement in (i) concluding that the issuance and sale of the Purchased
Shares is

 

16



--------------------------------------------------------------------------------

a “private offering” and, as such, is exempt from the registration requirements
of the Securities Act and (ii) determining the applicability of such exemptions
and the suitability of such Purchaser to purchase the Purchased Shares.

Section 4.10    Short Selling. Such Purchaser has not engaged in any Short Sales
involving Common Shares owned by it between the time it first began discussions
with the Company about the transaction contemplated by this Agreement and the
date of execution of this Agreement.

Section 4.11    Legend; Restrictive Notation. Such Purchaser understands that
the certificates evidencing the Purchased Shares or the book-entry account
maintained by the transfer agent evidencing ownership of the Purchased Shares,
as applicable, will bear the following legend or restrictive notation:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THESE SECURITIES MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OR OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, SUCH
SECURITIES MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR SUCH SECURITIES HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.”

Section 4.12    Ownership of Securities. Such Purchaser and its Affiliates do
not, as of the date hereof, own five percent or more of the Company’s issued and
outstanding capital stock.

Section 4.13    Company Information. Such Purchaser acknowledges and agrees that
the Company has provided or made available to such Purchaser (through EDGAR, the
Company’s website or otherwise) all Company SEC Documents, as well as all press
releases or investor presentations issued by the Company through the date of
this Agreement that are included in a filing by the Company on Form 8-K or
clearly posted on the Company’s website.

ARTICLE V

COVENANTS

Section 5.1    Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions between the Company and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Shares.
Without limiting the foregoing, each of the Company and each Purchaser shall use
its commercially reasonable efforts to make all filings and obtain all consents
of Governmental Authorities that may be necessary or, in the reasonable opinion
of the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents.

 

17



--------------------------------------------------------------------------------

Section 5.2    Non-Public Information. On or before 9:30 a.m., New York local
time, on the business day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) announcing the entry into this
Agreement and describing the terms of the transactions contemplated by the
Operative Documents and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the issuance of the
Press Release. Following the issuance of the Press Release, the Purchasers will
no longer be in possession of any material, nonpublic information. On or before
the fourth business day following the date hereof, the Company shall file a
Current Report on Form 8-K with the Commission describing the terms of the
transactions contemplated by the Operative Documents, and including as an
exhibit to such Current Report on Form 8-K the Operative Documents, in the form
required by the Exchange Act.

Section 5.3    Use of Proceeds. The Company shall use the net proceeds from this
Offering to fund a portion of the Company’s 2017 Haynesville Shale development
drilling program and for general corporate purposes including working capital.

ARTICLE VI

INDEMNIFICATION

Section 6.1    Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter (collectively, “Losses”) that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Company contained herein,
provided that such claim for indemnification relating to a breach of the
representations or warranties is made prior to the expiration of such
representations or warranties to the extent applicable; and provided further,
that no Purchaser Related Party shall be entitled to recover special,
consequential or punitive damages under this Section 6.1. For the avoidance of
doubt any Losses recovered by a third party against a Purchaser Related Party as
a result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Company contained herein shall
be included in such Indemnified Party’s Losses, regardless of the form of such
third party’s Losses and whether components of such awards relate to special,
consequential or punitive damages.

Section 6.2    Indemnification Procedure. Promptly after the Company and its
respective representatives or Purchaser Related Party (hereinafter, the
“Indemnified Party”) has received notice of any indemnifiable claim hereunder,
or the commencement of any action, suit or

 

18



--------------------------------------------------------------------------------

proceeding by a third person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement, the Indemnified Party shall give
the indemnitor hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from liability of, and does not include any admission of violation of law,
wrongdoing or malfeasance by, the Indemnified Party. The remedies provided for
in this Article VI are cumulative and are not exclusive of any remedies that may
be available to a party at law or in equity or otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments,

 

19



--------------------------------------------------------------------------------

documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever any party has an
obligation under the Operative Documents, the expense of complying with that
obligation shall be an expense of such party unless otherwise specified.
Whenever any determination, consent, or approval is to be made or given by any
Purchaser, such action shall be in such Purchaser’s sole discretion unless
otherwise specified in this Agreement. If any provision in the Operative
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Operative Documents shall be
construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Operative Documents,
and the remaining provisions shall remain in full force and effect. The
Operative Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.

Section 7.2    Survival of Provisions. The representations and warranties
contained in this Agreement shall survive the Closing for a period of
twenty-four (24) months following the Closing Date regardless of any
investigation made by or on behalf of the Company or any Purchaser. All of the
covenants, agreements and obligations contained in this Agreement shall survive
(i) until fully performed or fulfilled, unless non-compliance with such
covenants, agreements or obligations is waived in writing by the party or
parties entitled to such performance or (ii) if not fully performed or
fulfilled, until the expiration of the relevant statute of limitations. All
indemnification obligations of the Company and the Purchasers pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
by the parties, regardless of any purported general termination of this
Agreement.

Section 7.3    No Waiver; Modifications in Writing.

(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b)    Amendments and Waivers. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Operative Document, any
waiver of any provision of this Agreement or any other Operative Document, and
any consent to any departure by the Company from the terms of any provision of
this Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.

 

20



--------------------------------------------------------------------------------

Section 7.4    Binding Effect; Assignment.

(a)    Binding Effect. This Agreement shall be binding upon the Company, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Company by delivery of an
agreement to be bound and a revised Schedule A. No portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Company (which
consent shall not be unreasonably withheld by the Company).

Section 7.5    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

(a)    If to any Purchaser:

To the respective address listed on Schedule B hereof

(b)    If to Goodrich Petroleum Corporation:

801 Louisiana, Suite 700

Houston, Texas 77002

Attention: General Counsel

Email: Mike.Killelea@goodrichpetroleum.com

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin StreetSuite 2500

Houston, TX 77002-6760

Attention: Ramey Layne

Email: rlayne@velaw.com

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; and upon actual receipt when delivered to an air
courier guaranteeing overnight delivery.

Section 7.6    Removal of Legend. In connection with a sale of the Purchased
Shares by a Purchaser in reliance on Rule 144, the applicable Purchaser or its
broker shall deliver to the

 

21



--------------------------------------------------------------------------------

transfer agent and the Company a broker representation letter providing to the
transfer agent and the Company any information the Company deems necessary to
determine that the sale of the Purchased Shares is made in compliance with
Rule 144, including, as may be appropriate, a certification that the Purchaser
is not an Affiliate of the Company and regarding the length of time the
Purchased Shares have been held. Upon receipt of such representation letter, the
Company shall promptly direct its transfer agent to remove the notation of a
restrictive legend in such Purchaser’s certificates evidencing the Purchased
Shares or the book-entry account maintained by the transfer agent, including the
legend referred to in Section 4.11, and the Company shall bear all costs
associated therewith. After a registration statement under the Securities Act
permitting the public resale of the Purchased Shares has become effective or any
Purchaser or its permitted assigns have held the Purchased Shares for one year,
if the book-entry account of such Purchased Shares still bears the notation of
the restrictive legend referred to in Section 4.11, the Company agrees, upon
request of the Purchaser or permitted assignee, to take all steps necessary to
promptly effect the removal of the legend described in Section 4.11 from the
Purchased Shares, and the Company shall bear all costs associated therewith,
regardless of whether the request is made in connection with a sale or
otherwise, so long as such Purchaser or its permitted assigns provide to the
Company any information the Company deems reasonably necessary to determine that
the legend is no longer required under the Securities Act or applicable state
Laws, including (if there is no such registration statement) a certification
that the holder is not an Affiliate of the Company (and a covenant to inform the
Company if it should thereafter become an Affiliate and to consent to the
notation of an appropriate restriction) and regarding the length of time the
Purchased Shares have been held.

Section 7.7    Entire Agreement. This Agreement, the other Operative Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Company or any of its Affiliates or any Purchaser or any
of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.8    Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

22



--------------------------------------------------------------------------------

Section 7.9    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.10    Termination.

(a)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

(b)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by any Purchaser (with respect to the obligations of such
Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before January 15, 2017(the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.10(b) shall not be available to any party whose (i) breach of any
provision of this Agreement, (ii) failure to comply with their obligations under
this Agreement or (iii) actions not taken in good faith, shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to the Outside Date or the failure of a condition in Section 2.3,
Section 2.4 or Section 2.5 to be satisfied at such time;

(c)    In the event of the termination of this Agreement as provided in this
Section 7.10, (i) this Agreement shall forthwith become null and void and
(ii) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the Company; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.

Section 7.11    Recapitalization, Exchanges, Etc. Affecting the Common Stock.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Common Stock, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.

[Signature pages follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

GOODRICH PETROLEUM CORPORATION By:  

/s/ Michael J. Killelea

  Michael J. Killelea   Executive Vice President, General Counsel and Corporate
Secretary

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

ANCHORAGE ILLIQUID OPPORTUNITIES V, L.P. By: Anchorage Capital Group, L.L.C.,
its Investment Manager By:  

/s/ Jason Cohen

  Name: Jason Cohen   Title: Secretary AIO V AIV 1 HOLDINGS, L.P. By: Anchorage
Capital Group, L.L.C., its Investment Manager By:  

/s/ Jason Cohen

  Name: Jason Cohen   Title: Secretary

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

Investor:   SENATOR GLOBAL OPPORTUNITY MASTER FUND LP

By:  

/s/ Evan Gartenlaub

  Name: Evan Gartenlaub   Title: Authorized Person

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

Investor: DCF PARTNERS, LP By:  

/s/ David Floren

  Name: David Floren   Title: Authorized Signatory, DCF Partners, LP

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

SCHEDULE A – List of Purchasers and Commitment Amounts

 

Purchaser

   Shares of
Common Stock      Purchase Price  

Anchorage Illiquid Opportunities V, L.P.

     659,937       $ 11.00   

AIO V AIV 1 Holdings, L.P.

     703,699       $ 11.00   

Senator Global Opportunity Master Fund LP

     854,545       $ 11.00   

DCF Partners, LP

     54,546       $ 11.00   

Total

     2,272,727       $ 11.00   

 

Schedule A – 1



--------------------------------------------------------------------------------

SCHEDULE B – Notice and Contact Information

 

Purchaser

  

Contact Information

Anchorage Illiquid Opportunities V, L.P.

  

Anchorage Capital Group, L.L.C.

610 Broadway, 6th Floor

New York, New York 10012

Facsimile: 212-432-4651

Attention: General Counsel

Legal@anchoragecap.com

AIO V AIV 1 Holdings, L.P.

  

Anchorage Capital Group, L.L.C.

610 Broadway, 6th Floor

New York, New York 10012

Facsimile: 212-432-4651

Attention: General Counsel

Legal@anchoragecap.com

Senator Global Opportunity Master Fund LP

  

Senator Global Opportunity Master Fund LP

510 Madison Avenue, 28th Floor

New York, NY 10022

Attn: Legal Department

egartenlaub@senatorlp.com and rwalsh@senatorlp.com

DCF Partners, LP

  

DCF Partners, LP

73 Arch Street, 1st Floor

Greenwich, CT 06830

Attention: David Floren / Tim Ropiak

Phone: 203-622-5850

david@dcfcap.com / tim@dcfcap.com

 

Schedule B – 1



--------------------------------------------------------------------------------

SCHEDULE C – Subsidiary

 

Name

  

Jurisdiction of Organization

  

Foreign Qualifications

Goodrich Petroleum Company, L.L.C.

  

Louisiana

  

Texas, Mississippi

 

Schedule C – 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF VINSON & ELKINS L.L.P.

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Stock Subscription Agreement (the “Purchase Agreement”). The
Company shall furnish to the Purchasers at the Closing an opinion of Vinson &
Elkins L.L.P., counsel for the Company, addressed to the Purchasers and dated
the Closing Date in form satisfactory to the Purchasers, stating that:

 

1. The Company has been duly incorporated and is validly existing as a
corporation, and is in good standing under the laws of the State of Delaware,
with the corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct the businesses in which it is currently
engaged; and is duly qualified to do business as a foreign corporation and is in
good standing in the State of Texas.

 

2. The Purchased Shares have been duly authorized in accordance with the
Company’s Certificate of Incorporation and Bylaws and, when issued and delivered
by the Company to the Purchasers upon payment therefor in accordance with the
Purchase Agreement, will be validly issued, fully paid and non-assessable.

 

3. Assuming the accuracy of the representations and warranties of the Purchasers
and the Company contained in the Purchase Agreement, and the representations and
warranties of the Placement Agent in the Placement Agent Engagement Letter, the
offer, issuance and sale of the Purchased Shares by the Company to the
Purchasers solely in the manner contemplated by the Purchase Agreement are
exempt from the registration requirements of the Securities Act; provided that
such counsel will express no opinion as to any subsequent sale.

 

Exhibit A